Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (this “Agreement”), delivered
September 17, 2018, confirms the following understandings and agreements between
Melinta Therapeutics, Inc., a Delaware corporation (the “Company”) and Paul
Estrem (hereinafter referred to as “you” or “your”).

In consideration of the promises set forth herein, you and the Company agree as
follows:

1. Opportunity for Review; Acceptance. You have until October 9, 2018
(the “Review Period”), to review and consider this Agreement. To accept this
Agreement, and the terms and conditions contained herein, prior to the
expiration of the Review Period (but in no event earlier than the Separation
Date (as defined below)), you must execute and date this Agreement where
indicated below and return the executed copy of this Agreement to the Company’s
Senior Vice President, Human Resources, Juliet Agranoff (the “Company
Representative”) by mail at c/o Melinta Therapeutics, 44 Whippany Road, Suite
280, Morristown, NJ 07960, Attention: Juliet Agranoff, or by email at
jagranoff@melinta.com. You acknowledge that, to the extent there are changes
made to the terms of this Agreement, whether they are material or immaterial,
the Review Period is not recommenced. Notwithstanding anything contained herein
to the contrary, this Agreement will not become effective or enforceable for a
period of seven (7) calendar days following the date of your execution of this
Agreement (the “Revocation Period”), during which time you may revoke your
acceptance of this Agreement by notifying the Company Representative, in
writing, to the address specified above. To be effective, such revocation must
be received by the Company Representative no later than 5:00 p.m. Eastern Time
on the seventh (7th) calendar day following your execution of this Agreement.
Provided that this Agreement is executed during the Review Period, and you do
not revoke it during the Revocation Period, the eighth (8th) day following the
date on which this Agreement is executed and delivered to the Company
Representative shall be its effective date (the “Effective Date”). In the event
that you fail to execute and deliver this Agreement prior to the expiration of
the Review Period, or if you otherwise revoke this Agreement during the
Revocation Period, this Agreement will be null and void and of no effect, and
the Company will have no obligations hereunder.

2. Employment Status; Accrued Benefits; and Separation Payments.

(a) Employment Status. You acknowledge and agree that you resigned as Chief
Financial Officer on September 17, 2018 and your employment with the Company and
its direct and indirect parent(s), subsidiaries, and affiliates (collectively,
with the Company, the “Company Group”), will terminate effective as of the close
of business on October 1, 2018 (the “Separation Date”), and after the Separation
Date, you will not represent yourself as being an employee, officer, agent, or
representative of the Company or any other member of the Company Group. Except
as otherwise provided herein, you hereby confirm your resignations from all
offices, directorships, trusteeships, committee memberships and fiduciary and
other capacities held with, or on behalf of, the Company Group effective as of
the Separation Date and your execution of this Agreement will be deemed the
grant by you to the officers of the Company of a limited power of attorney to
sign in your name and on your behalf any such documentation as may be required
to be executed solely for the limited purposes of effectuating such
resignations. You agree that within five (5) business days following the
Separation Date, you will update your accounts or profiles on any social media
platform (including, but not limited to, Facebook, Twitter, or LinkedIn) to
reflect that you are no longer actively employed by or affiliated with the
Company.

(b) Accrued Benefits. During the period between the date hereof and the
Separation Date (the “Transition Period”), you will remain on active payroll and
be paid your current salary. In addition, the Separation Date shall be the
termination date of your employment for purposes of participation in and
coverage under all benefit plans and programs sponsored by or through the
Company and any other member of the Company Group, except as otherwise provided
herein. You will be paid for (i) all of your



--------------------------------------------------------------------------------

earned but unpaid salary through the Separation Date and, to the extent payable
pursuant to the Company’s policies, your accrued but unused vacation as of the
Separation Date, in each case, on or prior to the Company’s next regularly
scheduled payroll date on or following the Separation Date, or earlier to the
extent otherwise required by applicable law, and (ii) any business expenses
incurred prior to the Separation Date and properly submitted in accordance with
the Company’s policies and procedures within ten (10) days of the Separation
Date. In addition, you will be entitled to continued medical and health benefits
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and
additional information concerning such benefits will be provided to you under
separate cover following the Separation Date.

(c) Transition Period. During the Transition Period, you agree to observe and
comply with all of the rules, regulations, policies and procedures established
by the Company from time to time and all applicable laws, rules and regulations
imposed by any governmental regulatory authority from time to time. Further,
during the Transition Period, you agree to cooperate with the Company and/or any
other member of the Company Group, provide information, answer questions and
provide guidance as reasonably requested relating to any matter on which you
worked prior to the date hereof or of which you have knowledge and to otherwise
assist in an orderly transition of your duties and responsibilities to other
employees of the Company Group. Without limiting the foregoing, you agree that
during the Transition Period, you will devote your full business time,
attention, skill and best efforts to such transition of your duties and
responsibilities and that you are not to engage in any other business or
occupation.

(d) Separation Payments and Benefits. In consideration of your release and
waiver of claims set forth in Paragraph 3 below, subject to your execution,
delivery and non-revocation of this Agreement and continued compliance with this
Agreement, including but not limited to, Paragraph 11 hereof, the Company will
provide you with the following separation benefits (the “Consideration”):

(i) Base Salary Continuation. An amount equal to twelve (12) months of your
annual base salary, payable in equal installments in accordance with the
Company’s regular payroll practices over a period of twelve (12) months,
commencing on the first regularly scheduled payroll date following the
Separation Date;

(ii) COBRA Premiums. If you (i) are covered under the Company’s group health
plan as of the Separation Date and (ii) properly and timely elect to continue
your health insurance benefits under COBRA following the Separation Date, the
Company will fully subsidize your applicable COBRA premiums necessary to
continue group health plan coverage for you and your eligible dependents
(including medical, dental and vision benefits, but not disability or life
insurance benefits) as applicable, until the earlier of (x) a period of twelve
(12) months to conclude on October 31, 2019, and (y) the date you become
eligible for coverage under another group health plan (the “Benefit Period”).
You agree to provide notice to the Company if you become eligible for coverage
under another group health plan within ten (10) days of the date of eligibility.
Additionally, the Company hereby reserves the right to discontinue the payment
of your COBRA premiums and pay you a lump sum amount equal to the then current
monthly cost of your COBRA premiums times the number of months remaining in the
Benefit Period if the Company determines that continued payment of the COBRA
premiums is discriminatory under Section 105(h) of the Internal Revenue Code.
For the avoidance of doubt and subject to applicable law, following the
expiration of the Benefit Period, you may continue your health insurance
coverage under COBRA at your own expense;

(iii) Pro-rated Annual Bonus. A lump sum cash payment equal to the pro-rata
portion of the annual bonus that you would otherwise have earned in respect of
the 2018 fiscal year based on the number of months of completed employment up to
the Separation Date (the “Pro-Rata Bonus”), to be paid at the same time it would
otherwise have been paid to you had no termination occurred, but in no event
later than March 15, 2019. The actual Pro-Rata Bonus payable to you will

 

-2-



--------------------------------------------------------------------------------

be calculated assuming target achievement of the applicable individual
performance objectives and based on actual achievement of 2018 Company
performance objectives, provided, that the final Pro-Rata Bonus will not exceed
the amount you would have been paid assuming target achievement of both
individual and Company performance objectives for such period, or $106,919; and

(iv) Outplacement Assistance. The Company will pay for outplacement services
provided by a vendor chosen by the Company for a period of twelve (12) months to
commence on the Effective Date.

(e) Deferral of Payments. Notwithstanding the foregoing, in the event that any
payment otherwise scheduled to occur prior to the Effective Date, but for the
condition on executing this Agreement, shall not be made until the first
regularly scheduled payroll date following the Effective Date.

(f) Taxes. Amounts provided hereunder, including without limitation the
Consideration, are subject to withholding for all applicable taxes, including
but not limited to income, employment, and social insurance taxes, as shall be
required by law.

(g) Options. In accordance with the terms of each applicable equity incentive
plan maintained by the Company and each stock option notice and agreement issued
to you thereunder (referred to collectively herein as, the “Option Agreements”),
vesting of any stock options granted to you pursuant to the Option Agreements
will cease on the Separation Date. You hereby acknowledge and agree that, as of
the Separation Date, pursuant to the terms of the Option Agreements, you will be
vested in options to purchase 56,583 shares of the common stock of the Company,
in the aggregate, and have not yet vested in options to purchase 81,492 shares
of common stock of the Company, in the aggregate. Notwithstanding anything in
the Option Agreements to the contrary, your vested stock options shall remain
exercisable until the earlier to occur of (x) the six (6) month anniversary of
your Separation Date, and (y) the date on which such stock options expire in
accordance with their terms. The stock options granted to you pursuant to the
Option Agreements will otherwise continue to remain subject to all of the terms
and conditions of the applicable Option Agreement and equity incentive plan.

(h) Full Discharge. You acknowledge and agree that the payment(s) and other
benefits provided pursuant to this Paragraph 2 are in full discharge of any and
all liabilities and obligations of the Company or any other member of the
Company Group to you, monetarily or with respect to employee benefits or
otherwise, including but not limited to any and all obligations arising under
that certain Amended and Restated Severance Agreement between you and the
Company, dated August 29, 2017 (the “Severance Agreement”), any other alleged
written or oral employment agreement, policy, plan or procedure of the Company
or any other member of the Company Group and/or any alleged understanding or
arrangement between you and the Company or any other member of the Company Group
(other than claims for accrued and vested benefits under an employee benefit,
insurance, or pension plan of the Company or any other member of the Company
Group (excluding any severance or similar plan or policy), subject to the terms
and conditions of such plan(s)).

3. Release and Waiver of Claims.

(a) As used in this Agreement, the term “claims” will include all claims,
covenants, warranties, promises, undertakings, actions, suits, causes of action,
obligations, debts, accounts, attorneys’ fees, judgments, losses and
liabilities, of whatsoever kind or nature, in law, equity or otherwise.

(b) For and in consideration of the payments and benefits described in
Paragraph 2 above, and other good and valuable consideration, you, for and on
behalf of yourself and your heirs, administrators, executors and assigns, as of
the date hereof, do fully and forever release, remise and

 

-3-



--------------------------------------------------------------------------------

discharge each member of the Company Group and their successors and assigns,
together with their respective officers, directors, partners, members,
stockholders (including any management company of a stockholder), employees and
agents (collectively, and with the Company, the “Company Parties”) from any and
all claims whatsoever up to the date hereof which you had, may have had, or now
have against the Company Parties, whether known or unknown, for or by reason of
any matter, cause or thing whatsoever, including any claim arising out of or
attributable to your employment or the termination of your employment with the
Company or any member of the Company Group, whether for tort, breach of express
or implied employment contract, intentional infliction of emotional distress,
wrongful termination, unjust dismissal, defamation, libel or slander; any and
all claims arising under any policies, practices or procedures of the Company;
all claims to any non-vested ownership interest in the Company, contractual or
otherwise, including but not limited to claims to stock or stock options; or all
claims under any federal, state or local law dealing with discrimination based
on age, race, sex, national origin, handicap, religion, disability or sexual
orientation. This release of claims includes, but is not limited to, all claims
arising under the Age Discrimination in Employment Act (the “ADEA”), Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act, the Civil
Rights Act of 1991, the Family and Medical Leave Act, the Equal Pay Act, the
Worker Adjustment and Retraining Notification Act, and the Employee Retirement
Income Security Act (excluding claims for accrued, vested benefits under an
employee pension benefit plan of the Company Parties), each as may be amended
from time to time, any applicable Executive Order Programs and their state and
local counterparts, and all other applicable federal, and state and local laws,
including, but not limited to, the Illinois Human Rights Act; the Illinois
Attorney’s Fees in Wage Actions Act; the Illinois Genetic Information Privacy
Act; the Illinois Employment Law, including, but not limited to, the Illinois
Wage Payment and Collection Act, the Illinois Equal Wage Act, the Illinois Equal
Pay Act of 2003, the Illinois Worker Adjustment and Retraining Notification Act,
the Illinois Family Military Leave Act, the Illinois Right to Privacy in the
Workplace Act, the Illinois Personnel Record Review Act, and the Illinois School
Visitation Rights Act, the Cook County Ordinance on Human Rights; the Chicago
Earned Sick Time Ordinance (Effective Date: July 1, 2017), all as amended, the
common law and any other purported restriction on an employer’s right to
terminate the employment of employees. You intend the release contained herein
to be a general release of any and all claims to the fullest extent permissible
by law and for the provisions regarding the release of claims against the
Company Parties to be construed as broadly as possible, and hereby incorporate
in this release similar federal, state or other laws, all of which you also
hereby expressly waive.

(c) You understand and agree that claims or facts in addition to or different
from those which are now known or believed by you to exist may hereafter be
discovered, but it is your intention to fully and forever release, remise and
discharge all claims which you had, may have had, or now have against the
Company Parties, whether known or unknown, suspected or unsuspected, asserted or
unasserted, contingent or noncontingent, without regard to the subsequent
discovery or existence of such additional or different facts. Without limiting
the foregoing, by signing this Agreement, you expressly waive and release any
provision of law that purports to limit the scope of a general release.

(d) Except for the wages and benefits to be paid to you regardless of whether
you sign this Agreement (explained before in Paragraph 2(b)), you agree the
Consideration to be paid under Paragraph 2(d) of this Agreement, and any vested
pension benefits you may be entitled to receive, the Company does not owe you
any other wages, compensation, or benefits of any kind or nature.

(e) You acknowledge and agree that as of the date you execute this Agreement,
you have no knowledge of any facts or circumstances that give rise or could give
rise to any claims under any of the laws listed in the preceding paragraphs.
Further, you have notified the Company of any charge or complaint you have filed
with any agency or court that is still pending before such court or agency

 

-4-



--------------------------------------------------------------------------------

(f) Notwithstanding any provision of this Agreement to the contrary, by
executing this Agreement, you are not releasing any claims relating to: (i) your
rights with respect to payment of amounts under this Agreement, (ii) your right
to accrued, vested benefits due to terminated employees under any employee
benefit plan of the Company or any other member of the Company Group in which
you participated (excluding any severance or similar plan or policy), in
accordance with the terms thereof (including your right to elect COBRA
continuation coverage), (iii) any claims that cannot be waived by law or that
arise after the date on which you execute this Agreement, or (iv) your right to
indemnification, advancement and reimbursement of legal fees and expenses, and
directors and officers liability insurance, as provided by, and in accordance
with the terms of, applicable law, the Company’s by-laws or otherwise.

(g) You acknowledge and agree that, by virtue of the foregoing, you have waived
any relief available to you (including without limitation, monetary damages,
equitable relief and reinstatement) under any of the claims and/or causes of
action waived in this Paragraph 3. Therefore, you agree that you will not accept
any award or settlement from any source or proceeding (including but not limited
to any proceeding brought by any other person or by any government agency) with
respect to any claim or right waived in this Agreement.

(h) You acknowledge and agree that you have not asserted any claim for sexual
harassment or sexual abuse by the Company or any of the Company Parties and you
are not aware of any facts supporting any such a claim.

(i) You acknowledge and agree that as of the date of this Agreement, the Company
has provided you with all leave to which you were entitled and you have reported
all accidents, injuries or illnesses relating to or arising from your employment
with the Company or the Company Group and that you have not suffered any
on-the-job injury or illness for which you have not yet filed a claim.

4. Knowing and Voluntary Waiver. You expressly acknowledge and agree that you:

(a) are able to read the language, and understand the meaning and effect, of
this Agreement;

(b) have no physical or mental impairment of any kind that has interfered with
your ability to read and understand the meaning of this Agreement or its terms,
and that you are not acting under the influence of any medication, drug or
chemical of any type in entering into this Agreement;

(c) are specifically agreeing to the terms of the release contained in this
Agreement because the Company has agreed to provide you the Consideration, which
the Company has agreed to provide because of your agreement to accept it in full
settlement of all possible claims you might have or ever had against the Company
Parties, and because of your execution of this Agreement;

(d) acknowledge that but for your execution of this Agreement, you would not be
entitled to the Consideration;

(e) had or could have the entire Review Period in which to review and consider
this Agreement, and that if you execute this Agreement prior to the expiration
of the Review Period, you have voluntarily and knowingly waived the remainder of
the Review Period;

(f) understand that, by entering into this Agreement, you do not waive rights or
claims under the ADEA that may arise after the date you execute this Agreement;

(g) have not relied upon any representation or statement not set forth in this
Agreement made by the Company Group or any of its representatives;

 

-5-



--------------------------------------------------------------------------------

(h) were advised to consult with your attorney regarding the terms and effect of
this Agreement; and

(i) have signed this Agreement knowingly and voluntarily.

5. No Suit. You represent and warrant that you have not previously filed, and to
the maximum extent permitted by law agree that you will not file, a complaint,
charge or lawsuit against any of the Company Parties regarding any of the claims
released herein. If, notwithstanding this representation and warranty, you have
filed or file such a complaint, charge or lawsuit, you agree that you shall
cause such complaint, charge or lawsuit to be dismissed with prejudice and shall
pay any and all costs required in obtaining dismissal of such complaint, charge
or lawsuit, including without limitation the attorneys’ fees of any of the
Company Parties against whom you have filed such a complaint, charge, or
lawsuit. This Paragraph 5 shall not apply, however, to any non-waivable right to
file a charge with the U.S. Equal Employment Opportunity Commission (the “EEOC”)
or similar state agency; provided, however, that if the EEOC or similar state
agency pursues any claims relating to your employment with the Company or any
member of the Company Group, you agree that you shall not be entitled to recover
any monetary damages or any other remedies or benefits as a result and that this
Agreement and the Consideration will control as the exclusive remedy and full
settlement of all such claims by you. In addition, I understand that nothing in
this Agreement shall be construed to prohibit you from reporting possible
violations of law or regulation to any governmental agency or regulatory body or
making other disclosures that are protected under any law or regulation, or from
filing a charge with or participating in any investigation or proceeding
conducted by any governmental agency or regulatory body.

6. No Re-Employment. You hereby agree to waive any and all claims to
re-employment with the Company or any other member of the Company Group. You
affirmatively agree not to seek further employment with the Company or any other
member of the Company Group. You acknowledge that if you re-apply for or seek
employment with the Company or any other member of the Company Group, the
Company’s or any other member of the Company Group’s refusal to hire you based
on this provision will provide a complete defense to any claims arising from
your attempt to apply for employment.

7. Successors and Assigns. The provisions hereof shall inure to the benefit of
your heirs, executors, administrators, legal personal representatives and
assigns and shall be binding upon your heirs, executors, administrators, legal
personal representatives and assigns.

8. Severability; Third Party Beneficiaries. If any provision of this Agreement
shall be held by any court of competent jurisdiction to be illegal, void or
unenforceable, such provision shall be of no force and effect. The illegality or
unenforceability of such provision, however, shall have no effect upon and shall
not impair the enforceability of any other provision of this Agreement. You
acknowledge and agree that each of the Company Parties shall be a third-party
beneficiary to the releases set forth in Paragraph 3, with full rights to
enforce this Agreement and the matters documented herein.

9. Non-Disparagement. You agree that you will make no disparaging or defamatory
comments regarding any member of the Company Group or their respective current
or former directors, officers, employees, members, stockholders (including any
management company of a stockholder), or affiliates in any respect or make any
comments concerning any aspect of your relationship with any member of the
Company Group or the conduct or events which precipitated your termination of
employment from any member of the Company Group. Your obligations under this
Paragraph 9 extend to, but are not limited to, text messages, e-mail
communications, and comments or postings on blogs, comment boards or social
media websites including, but not limited to, Facebook or LinkedIn. This
Paragraph 9 shall not prevent the truthful testimony by any individual or entity
in a legal proceeding or pursuant to a governmental, administrative or
regulatory investigation.

 

-6-



--------------------------------------------------------------------------------

10. Cooperation.

(a) You agree that you will provide reasonable cooperation to the Company and/or
any other member of the Company Group and its or their respective counsel in
connection with any investigation, administrative proceeding or litigation
relating to any matter that occurred during your employment in which you were
involved or of which you have knowledge. The Company agrees to reimburse you for
reasonable out-of-pocket expenses incurred at the request of the Company with
respect to your compliance with this Paragraph 10(a). You agree to provide
information and answer questions as reasonably requested by the Company with
respect to any matter on which you worked prior to the Separation Date of which
you have knowledge.

(b) You agree that, in the event you are subpoenaed by any person or entity
(including, but not limited to, any government agency) to give testimony or
provide documents (in a deposition, court proceeding or otherwise) which in any
way relates to your employment by the Company and/or any other member of the
Company Group, you will give prompt written notice of such request to the
Company Representative, in writing to the address specified above, or his
successor or designee, and will make no disclosure until the Company and/or the
other member of the Company Group has had a reasonable opportunity to contest
the right of the requesting person or entity to such disclosure.

11. Restrictive Covenants. You hereby acknowledge and agree that the execution
of this Agreement does not alter your obligations to any member of the Company
Group under any confidentiality, non-compete, non-solicit, invention assignment,
or similar agreement or arrangement to which you are a party with any member of
the Company Group, including, without limitation, the provisions set forth in
that certain Employee Non-Competition, Non-Disclosure and Developments
Agreement, signed as of November 11, 2013 (the “Proprietary Rights Agreement”),
which obligations are hereby incorporated into this Agreement and shall survive
the termination of your employment with the Company, and you hereby acknowledge,
reaffirm and ratify your continuing obligations to the Company Group pursuant to
such agreements or arrangements. You further hereby acknowledge that your
continued compliance with these obligations is a condition of your receiving the
Consideration described in Paragraph 2 above and upon any breach of the
Proprietary Rights Agreement, the Company shall be entitled to an immediate
refund of any Consideration already received by you.

12. Return of Property. You agree that you will promptly return to the Company,
and you will retain no copies of, all property belonging to the Company and/or
any other member of the Company Group, including but not limited to all
proprietary and/or confidential information and documents (including any copies
thereof) in any form belonging to the Company, cell phone, Blackberry, iPhone or
other mobile device, key, credit card, identification card or badge, card access
to the building and office floors, employee handbook, laptop, computer or other
office equipment, computer user name and password, disks, data files, thumb
drives, and/or voicemail code. If you discover after the Separation Date that
you have retained any proprietary and/or confidential information (including,
without limitation, proprietary and/or confidential information contained in any
electronic documents or email systems in your possession or control), you agree
immediately upon discovery to send an email to the Company Representative and
inform the Company of the nature and location of the proprietary and/or
confidential information that you have retained so that the Company may arrange
to remove, recover, and/or collect such information. You further acknowledge and
agree that the Company shall have no obligation to provide the Consideration
referred to in Paragraph 2 above unless and until you have satisfied all your
obligations pursuant to this Paragraph 12.

13. Non-Admission. Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of you or any
member of the Company Group. Accordingly, this Agreement may not be admissible
in any forum as an admission, but only in an action to enforce it.

 

-7-



--------------------------------------------------------------------------------

14. Entire Agreement. This Agreement and the Proprietary Rights Agreement
constitute the entire understanding and agreement of the parties hereto
regarding the termination of your employment. This Agreement and the Proprietary
Rights Agreement supersede all prior negotiations, discussions, correspondence,
communications, understandings and agreements between the parties relating to
the subject matter of this Agreement and the Proprietary Rights Agreement.

15. Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF
LAWS RULES. ANY DISPUTE, CONTROVERSY OR CLAIM BETWEEN YOU AND THE COMPANY
ARISING OUT OF THIS AGREEMENT OR THE PROPRIETARY RIGHTS AGREEMENT SHALL BE
RESOLVED BY ARBITRATION ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION
(“AAA”) IN ACCORDANCE WITH ITS EMPLOYMENT ARBITRATION RULES INCLUDING THE
EMERGENCY INTERIM RELIEF PROCEDURES OF THE AAA. JUDGMENT ON THE AWARD RENDERED
BY THE ARBITRATOR(S) MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.
THE PLACE OF ARBITRATION SHALL BE NEW YORK, NEW YORK. THE ARBITRATOR(S) MAY
GRANT INJUNCTIONS OR OTHER RELIEF IN SUCH DISPUTE OR CONTROVERSY. THE DECISION
OF THE ARBITRATOR(S) SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES TO
THE ARBITRATION. EXCEPT AS SPECIFICALLY SET FORTH HEREIN, YOU AND THE COMPANY
SHALL EACH BEAR THEIR OWN ATTORNEYS’ FEES INCURRED IN CONNECTION WITH THE
ARBITRATION, AND THE ARBITRATOR(S) WILL NOT HAVE AUTHORITY TO BE ENTITLED TO
AWARD ATTORNEYS’ FEES UNLESS A STATUTE OR CONTRACT AT ISSUE IN THE DISPUTE
AUTHORIZES THE AWARD OF ATTORNEYS’ FEES TO THE PREVAILING PARTY, IN WHICH CASE
THE ARBITRATOR(S) SHALL HAVE THE AUTHORITY TO MAKE AN AWARD OF ATTORNEYS’ FEES
AS REQUIRED OR PERMITTED BY APPLICABLE LAW. IF THERE IS A DISPUTE AS TO WHETHER
THE COMPANY OR YOU IS THE PREVAILING PARTY IN THE ARBITRATION, THE ARBITRATOR(S)
WILL DECIDE THIS ISSUE. LIABILITY FOR THE FEES AND EXPENSES OF ALL THE
ARBITRATORS WITH RESPECT TO THE ARBITRATION SHALL BE EVENLY DIVIDED BETWEEN THE
PARTIES TO THE ARBITRATION. THE DETERMINATION RENDERED BY THE ARBITRATOR(S)
SHALL (I) SPECIFY THE FINDING OF FACTS UPON WHICH IT IS BASED AND THE REASONS
THEREFOR, AND (II) BE CONCLUSIVE AND BINDING UPON THE PARTIES. NOTWITHSTANDING
THE PROVISIONS OF THIS PARAGRAPH, THE COMPANY SHALL NOT BE COMPELLED TO
ARBITRATE CLAIMS ARISING UNDER THE PROPRIETARY RIGHTS AGREEMENT AND MAY
INSTITUTE JUDICIAL PROCEEDINGS TO ENFORCE THAT AGREEMENT PURSUANT TO SECTION 14
OF THE PROPRIETARY RIGHTS AGREEMENT. YOU HEREBY AGREE TO SUBMIT ANY AND ALL
CLAIMS YOU MAY HAVE AGAINST THE COMPANY ON AN INDIVIDUAL BASIS. THIS MEANS THAT
NO CLAIM (INCLUDING ANY CLAIM RELATED TO TERMS OR CONDITIONS OF YOUR EMPLOYMENT
WITH OR COMPENSATION PAID BY THE COMPANY, OR ANY CHANGE IN OR TERMINATION OF
YOUR EMPLOYMENT) MAY BE LITIGATED OR ARBITRATED ON A CLASS OR COLLECTIVE BASIS.
YOU ALSO HEREBY WAIVE ANY RIGHT TO SUBMIT, INITIATE, OR PARTICIPATE IN A
REPRESENTATIVE CAPACITY OR AS A PLAINTIFF, CLAIMANT, OR MEMBER IN A CLASS
ACTION, COLLECTIVE ACTION, OR OTHER REPRESENTATIVE OR JOINT ACTION AGAINST THE
COMPANY, REGARDLESS OF WHETHER THE ACTION IS FILED IN ARBITRATION OR IN A
JUDICIAL OR ADMINISTRATIVE FORUM. FURTHERMORE, IF A COURT ORDERS THAT A CLASS,
COLLECTIVE, OR OTHER REPRESENTATIVE OR JOINT ACTION SHOULD PROCEED, IN NO EVENT
WILL SUCH ACTION PROCEED IN AN ARBITRATION FORUM. CLAIMS MAY NOT BE JOINED OR
CONSOLIDATED IN ARBITRATION WITH DISPUTES BROUGHT BY ANY OTHER INDIVIDUAL(S),
UNLESS AGREED TO IN WRITING BY ALL PARTIES.

 

-8-



--------------------------------------------------------------------------------

16. Construction. The section or paragraph headings or titles herein are for
convenience of reference only and shall not be deemed a part of this Agreement.
The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed in a reasonable manner to effect the intentions of
both parties hereto and not in favor or against either party.

17. Section 409A. Payments under this Agreement are intended to be exempt from,
or comply with, Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) and this Agreement will be interpreted to achieve this result.
For purposes of this Agreement, each payment in a series of payments hereunder
shall be deemed to be a separate payment for purposes of Section 409A. In no
event is the Company responsible for any tax or penalty owed by you (other than
for withholding obligations or other obligations applicable to employers, if
any, under Section 409A) with respect to payments under this Agreement.

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument, and electronically delivered copies of executed counterparts shall
be deemed to be originals for all purposes.

YOU HEREBY ACKNOWLEDGE THAT YOU HAVE BEEN GIVEN A PERIOD OF AT LEAST TWENTY-ONE
(21) DAYS TO CONSIDER WHETHER TO EXECUTE THIS AGREEMENT, AND THAT CHANGES TO
THIS AGREEMENT, WHETHER MATERIAL OR IMMATERIAL, WILL NOT RESTART THE RUNNING OF
THE TWENTY-ONE (21) DAY PERIOD. YOU ALSO ACKNOWLEDGE THAT YOU WERE ADVISED BY
THE COMPANY IN WRITING TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT.

*        *        *

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.

 

MELINTA THERAPEUTICS, INC. By:  

/s/ Juliet Agranoff

  Juliet Agranoff   Senior Vice President, Human Resources

/s/ Paul Estrem

Paul Estrem Dated: October 2, 2018

To be signed by October 9, 2018 but not before October 1, 2018

[Signature Page to Paul Estrem’s Separation and Release Agreement]